Citation Nr: 1500887	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frostbite on hands and feet.

4.  Entitlement to service connection for an anxiety disorder, claimed as depression, to include as secondary to service-connected residuals of a back injury with degenerative arthritis of the thoracic spine.

5.  Entitlement to a higher initial rating in excess of 10 percent for service-connected residuals of a back injury with degenerative arthritis of the thoracic spine, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a April 2012 rating decision by the RO in Detroit, Michigan.

The January 2011 rating decision denied service connection for hearing loss, tinnitus, and residuals of frostbite on hands and feet, a left foot disability and granted service connection for asthma, assigning a noncompensable evaluation (which was subsequently increased to 30 percent) and residuals of a back injury with degenerative arthritis of the thoracic spine, assigning a 10 percent disability rating.  The Veteran timely filed a notice of disagreement to all of the issues.  

The April 2012 rating decision denied service connection for migraines and an anxiety disorder, claimed as depression, secondary to service-connected residuals of a back injury with degenerative arthritis of the thoracic spine, and granted service connection for the cervical spine, assigning a 20 percent disability.  The Veteran timely filed a notice of disagreement to all of the issues.  

During the pendency of the appeal the RO granted service connection for tension headaches in an August 2012 rating decision.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Concerning the appeals for the cervical spine, asthma and left foot, a review of the record reflects that after statements of the case were issued, the Veteran limited the appeal to the issues on the title page.  Specifically, the August 2012 VA 9 (which corresponded to the appeal of the April 2012 rating decision) expressly limited the appeal by checking box 9B and furthermore, the written argument on the Substantive Appeal only addressed the issue of mental health.  Likewise, the August 2013 VA 9 expressly limited the appeal of the January 2011 rating decision by checking box 9B and listing the back, hearing loss, tinnitus, and frostbite of the hands and feet.  There is no indication the Veteran or his representative were confused by the form and no subsequent correspondence from the VA that misled the Veteran as to what issues were still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As the Veteran has not submitted a timely Substantive Appeal, there is no evidence which creates ambiguity as to the intended scope of the Substantive Appeal and there is no evidence that the Veteran or VA continued to treat the issues of asthma, the cervical spine and the left foot as being on appeal, these issues are not presently before the Board.

In August 2012 and August 2013, the Veteran notified the Board that he did not want a Board hearing.

A review of the record indicates the Veteran raised a claim for TDIU in December 2013.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  In light of this decision, the Board carefully considered whether the issue of TDIU was part of the claim for the increased evaluation for the back.  A review of the record reflects, however, that the Veteran has not raised the issue as part of his claim for his back.  During the VA examination of his spine while he indicated that he had problems lifting and carrying due to pain he was still employed.  During the April 2012 mental health VA examination he explained he worked at Wayne County Sheriff's department and explained he had been doing very well and hoped to work for another 8-12 years until he retires.  During this examination he denied any significant problems at work.  Most significantly, on the December 2013 Form 21-8940 indicates that the Veteran claimed his continuous headache and depression were the cause of his unemployability.  Accordingly, as the claim is not part of the increased evaluation claim on appeal, it is a separate claim that has not been adjudicated and is REFERRED to the RO for appropriate action. 

The issues of service connection for bilateral hearing loss; tinnitus; residuals of frostbite on hands and feet; and an anxiety disorder, including as secondary to service-connected residuals of a back injury with degenerative arthritis of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine is manifested by pain and pain on motion; tenderness not severe enough to cause an abnormal gait or spinal contour; limitation of flexion of zero degrees to 90 degrees; limitation of extension of zero degrees to 10 degrees; limitation of right and left lateral flexion of zero degrees to 20 degrees; and limitation of right and left lateral rotation of zero degrees to 20 degrees; without evidence of incapacitating episodes, spasms, or guarding; thoracolumbar spine ankylosis; or subluxation.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2009, prior to the adjudication of the claim for service connection for residuals of a back injury with degenerative arthritis of the thoracic spine.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue of service connection for residuals of a back injury with degenerative arthritis of the thoracic spine on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  The Veteran also submitted copies of her personal journal dated from May 2009 to February 2012.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim for service connection for residuals of a back injury with degenerative arthritis of the thoracic spine. 

The Veteran underwent a VA examination in August 2010 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion as to whether the Veteran has the claimed back disability was provided.  Opinion as to whether the service-connected disability caused any functional loss and as to the effects of the disability on the Veteran's ordinary activity and occupational impairment were also provided.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for service connection for residuals of a back injury with degenerative arthritis of the thoracic spine.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran. See 38 C.F.R. § 4.3.

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237,  lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that he was not granted the benefit of the doubt when a disability rating of 10 percent was assigned to his service-connected residuals of a back injury with degenerative arthritis of the thoracic spine, claimed as a back condition.  See the August 2012 VA Form 9 and the August 2013 VA Form 9.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine for the entire appeal period.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243. 

The medical evidence of record does not document forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The medical evidence shows that the Veteran has forward flexion of the thoracolumbar spine to 90 degrees.  The August 2010 VA examination report indicates that the Veteran reported having daily severe back pain precipitated by daily activities.  Range of motion of the thoracolumbar spine on forward flexion was zero degrees to 90 degrees; extension was zero degrees to 10 degrees; and left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation were all zero degrees to 20 degrees.  There was objective evidence of pain on range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The combined range of motion of the thoracolumbar spine was 180 degrees.  The examiner indicated that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  In addition, the examiner found that there was no kyphosis, lordosis, lumbar flattening, reverse lordosis, or ankylosis of the thoracolumbar spine.

The Board notes that Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as the degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

Moreover, the rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2010 VA examination report specifically notes that pain on motion was considered when range of motion was tested, and the examiner noted that there was no evidence of additional limitation of motion after repetition.  Although the report indicates a history of stiffness, weakness, and spasm, the examiner found no spasms, atrophy, or guarding, and indicated that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There are no objective findings of additional limitation of range of motion with repetition or due to weakness, excess fatigability and incoordination.  In sum, even considering the effects of pain, the Veteran retained motion of at least 90 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion greater than 30 degrees but less than 60 degrees. See 38 C.F.R. § 4.45 , 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202 ; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The current 10 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Finally, higher ratings are not warranted under Diagnostic Code 5243. The evidence does not establish that the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine causes incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The VA examination report indicates that the Veteran did not have any incapacitating episodes of spine disease, and there is no objective evidence of any incapacitating episodes due to the residuals of a back injury with degenerative arthritis of the thoracic spine.   The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

The medical evidence of record also does not show any separate neurological findings pertinent to the degenerative arthritis of the thoracic spine.  The August 2010 VA examination report indicates that sensory examination was normal and reflexes were normal.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine for the entire appeal period, and the appeal is denied.

Extraschedular Rating

The Board has also considered whether the Veteran's fracture of the right thumb warrants referral for extra-schedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating. Id. 

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported pain and limited motion. Limited motion of the spine is expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a , Diagnostic Code 5242.  Additionally, the regulations and caselaw also mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy. 38 C.F.R. § 4.40 , 4.41, 4.44, 4.45, 4.46, and 4.59.  Therefore, the Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria.  In other words, Diagnostic Code 5242 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

A higher initial rating in excess of 10 percent for the service-connected residuals of a back injury with degenerative arthritis of the thoracic spine is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of acoustic trauma experienced in 1986 during active service.  The Veteran asserts that his "artillery ears" are due to exposure to field artillery and going on fire missions.  The Veteran is not a combat Veteran.  See the July 2009 statement; the August 2010 VA audiological examination.  The Veteran also contends that his service-connected residuals of a back injury affect his quality of life and makes him feel depressed.  See the June 2011 statement.  Finally, the Veteran contends that he got frostbite on his hands and feet during a field exercise in 1986, for which he was treated by a field medic and no record was kept of his treatment.  The frostbite has resulted in numbness in his hands and feet and the inability to stay out in the cold for long periods of time.  The Veteran requests a VA examination.  See the June 2011 Veteran statement; the June 2011 representative statement.  

The Veteran was afforded a VA audiological examination in March 2010 to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The examiner indicated that she was unable to obtain valid reliable threshold data, although there was no apparent physical or language barrier to obtaining full cooperation.  Consequently, the examiner indicated that she could not opine on the nature and etiology of any hearing loss or tinnitus without resorting to mere speculation.  The examiner did not indicate whether a future audiological examination would yield better data.  Thus, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any current hearing loss and/or tinnitus.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was also afforded a VA mental disorders examination in April 2012 to determine the nature and etiology of any current psychiatric disorders.  The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified (NOS), and opined that it is less likely than not related to his back condition.  A VA medical opinion addendum provided in May 2012 clarified that the anxiety disorder NOS is less likely than not related to the back condition because the Veteran has good occupational functioning and a supportive family.  Moreover, the reported sleep impairment is likely due to midnight shifts at work for a number of years, which is most likely contributing to the anxiety.  However, neither the April 2012 VA examination nor the May 2012 opinion addendum addressed the issue of aggravation.  Thus, the Board finds that the RO/AMC should ask the examiner who conducted the April 2012 VA examination or the examiner who provided the May 2012 medical opinion addendum (or a suitable replacement) to prepare another addendum opinion on the issue of whether the Veteran's anxiety disorder was aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded an examination to determine whether he has numbness or any other residual effects of frostbite on his hands and feet during active service.  The Board finds that an examination is necessary to ascertain the nature and likely etiology of any current hand and foot disabilities, and to obtain an opinion as to whether the Veteran has any current residuals of frostbite on his hands or feet.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed hearing loss, tinnitus, anxiety disorder, and frostbite residuals.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed hearing loss, tinnitus, anxiety disorder, and frostbite residuals.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2.  After receiving any records requested above, contact the examiner who conducted the April 2012 VA examination or the examiner who provided the May 2012 medical opinion addendum (or if neither is available, a suitable replacement) and ask the examiner to review the record and prepare another addendum to the medical opinion.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the anxiety disorder is aggravated by the service-connected disabilities.  The Veteran is service connected for residuals of a back injury with degenerative arthritis of the thoracic spine, asthma, tension headaches and neck strain. 

If the examiner finds that the anxiety disorder was aggravated by the service-connected disabilities, the examiner should report the degree of severity of the anxiety disorder before the onset of aggravation and report the current level of severity of the anxiety disorder. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  After receiving any records requested above, schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of any current hearing loss and tinnitus.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should report all current diagnoses pertinent to hearing loss and tinnitus.  If valid reliable threshold data cannot be obtained, the examiner should express an opinion as the reason why the data cannot be obtained and the likelihood that a future examination could elicit such data.

If threshold data is obtained, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss or tinnitus had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  

The examiner should clearly outline the rationale for any opinion expressed. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After receiving any records requested above, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current residuals of frostbite on hands and feet.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should report whether the Veteran has any current disability related to the claimed frostbite of the hands and feet. The examiner should comment on the complaints of numbness in hands and feet and sensitivity to cold weather.

If a current disability is found, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  The examiner should comment on the Veteran's lay statements as to his exposure to cold weather.

The examiner should clearly outline the rationale for any opinion expressed. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


